AYRES, Judge.
This is a campanion case to that of Bates et ux v. Lagars et al., bearing No. 10707 of the docket of this court, 193 So.2d 375, with which it was consolidated for trial and this day decided.
Each of the four minors, on whose behalf this action was instituted, was awarded the sum of $100.00. The defendants, Harvey FI. Samuels, Jr., and Casualty Reciprocal Exchange, appealed. Plaintiff, by answer to the appeal, prayed that the awards be increased.
The question of liability has been determined adversely to the defendants in the companion case. There remains for consideration herein only the matter of the awards.
In brief, plaintiff makes no complaints with reference to the allowances made for Kathey Elaine, Dawn, and Phyllis Bates, but contends that the award in favor of Fred Bates, Jr., should be increased to $500.00. This minor sustained some contusions on some of his extremities, but the doctor made no note of them. There was bleeding, however, from the right suborbital area and drainage into the right ear. It was thought at first that there was bleeding from the ear, but further examination disclosed there was no such bleeding. No treatment was administered other than first aid.
*383No basis of error ,.m the judgment is shown. Hence, the j'udgment appealed is accordingly affirmed at defendants-appellants’ costs.
Affirmed.
GLADNEY, J., dissents with written reasons.